ELLISON, J.—The
defendant school district, desiring to have some cement work done about its school building, invited bids according to certain specifications. The plaintiff and one Yotgs were the bidders and the plaintiff was awarded the contract on July 9, at his bid. He began some of the work, when he was notified by some member of the board of directors that the contract would be rescinded, and on August 8 thereafter it was ordered to be rescinded by action of the board. The work was then let to Yotgs and plaintiff prevented from completing it. He brought this action for the work he had done and for the profit which he *683would have made. He recovered the amount of his account.
Defendant claims that the bid made by Votgs was forgotten and overlooked when the contract was let. That it was a lower bid than plaintiff’s but was not considered. There is no pretense that plaintiff knew this. The court ruled that under the pleadings the only defense to be made was on the question of the amount of the damages claimed.
The defendant contends that it should have been allowed to introduce its evidence since it would have been disclosed there was no legal contract between plaintiff and defendant under the terms of section 3157, Bevised Statutes 1889, requiring contracts with municipalities and school districts to be executed in duplicate. But in a somewhat extended offer of evidence the objection now made of a noncompliance with that statute was not mentioned, and the whole case, beginning with the answer, is on the theory that there was a valid contract; and the evidence shows that defendant attempted to rescind the contract. In our opinion, the trial court properly construed the answer, taken in its entirety, as a concession of a valid contract.
This only leaves the question whether defendant can on account of the neglect of one of its agents, annul, at its own will, a contract which it was authorized to make with another who was innocent of all fault, and escape a liability in damages. We think it can not. This contract was one it could legally make and even though the other bid had not been forgotten and was lower than plaintiff’s, still the board maj_ have many proper considerations for preferring plaintiff’s bid.
We are satisfied with the ruling of the trial court and the judgment is affirmed.
Smith, P. J., concurs; Gül, J., absent.